         Case 7:17-cr-00225-NSR Document 184 Filed 06/09/21 Page 1 of 1




                                                           June 3, 2021

VIA ECF & EMAIL
The Honorable Nelson S. Román
United States District Court Judge
Southern District of New York
300 Quarropas Street
                                                                             6/9/2021
White Plains, New York 10601

                                     Re: United States v. Chukwuemeka Okparaeke,
                                         17 Cr. 225 (NSR)

Dear Judge Román:

       We have been assigned as legal advisors to Chukwuemeka Okparaeke in the above-
referenced matter. As the Court is aware, on May 14, 2021, Mr. Okparaeke filed a motion to
withdraw his guilty plea, moved to dismiss Counts One and Three of the Information and requested
a Fatico hearing regarding the decedent’s cause of death. On June 2, 2021, the Court granted Mr.
Okparaeke’s request to extend the Government’s time to respond so that he could further consider
the implications of his motion (See ECF No. 181). The Government is now to respond to the
motion by June 11, 2021. Mr. Okparaeke is also scheduled to be sentenced on July 30, 2021.

       On June 1, and June 2, 2021, advisory counsel spoke with Mr. Okparaeke regarding his
motion to withdraw his guilty plea. After consideration, and with the Court’s permission, Mr.
Okparaeke now wishes to withdraw only that portion of his motion seeking a Fatico hearing
regarding the decedent’s cause of death. He understands that doing so would obviate the need for
the Government to respond on that issue. He does wish to move forward with the remainder of his
motion to withdraw his guilty plea and to dismiss Counts One and Three.

       The Court’s time and consideration of this matter are greatly appreciated.

                                                          Respectfully submitted,

                                                                 / s /

                                                          Margaret M. Shalley
                                                          Michael D. Bradley
                                               Defendant's request for a Fatico hearing is deemed withdrawn. The
cc:    AUSA Gillian Grossman (via ECF)         remainder of Defendant's motion will be decided by the Court
       AUSA Olga Zverovich (via ECF)           following completion of briefing. Defendant's legal advisors are
       AUSA Sagar Ravi (via ECF)               directed to mail a copy of this endorsement to Defendant and file
       Chukwuemeka Okparaeke (via mail)        proof of service on the docket. The Clerk of the Court is directed to
                                               terminate the motion at ECF No. 183.

                                                Dated: 6/9/2021
                                                White Plains, NY
